NUMBER 13-18-00392-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GUSTAVO TIJERINA SANDOVAL,                                               Appellant,

                                             v.

STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 197th District Court
                         of Cameron County, Texas.


                                       ORDER
             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam
       This cause is before the Court on appellant Gustavo Tijerina Sandoval’s request

to abate his case pending a hearing in the trial court.

       Counsel previously had filed with this Court a “Motion to Unseal Volumes of the

Reporter’s Record” regarding nine volumes related to his appeal. This Court granted

appellant’s motion on September 8, 2020. He filed an identical motion with Texas Court
of Criminal Appeals. On September 16, 2020, that Court issued an order abating the

appeal and remanding the case to the trial court to resolve the issue. The trial court was

ordered to hold a hearing and determine if the records should: (1) be unsealed; (2) remain

sealed; and (3) remain sealed with access permitted to the parties for the purpose of

raising and responding to points of error in the appellate briefs. The trial court is to inform

the Court of Criminal Appeals of its determination within fifteen days and appellant’s brief

is due to that Court within fifteen days of the date the trial court’s determination is

received.

       The Court, having fully examined and considered appellant’s request to abate

GRANTS the abatement, due to the Court of Criminal Appeals order. The appellant is

ordered to forward the trial court’s determination for the Court of Criminal Appeals to this

Court on the same day it is sent to the Court of Criminal Appeals in order to allow for

reinstatement of this case. Appellant’s brief will be due fifteen days after the trial court’s

determination is received.

       IT IS SO ORDERED.

                                                                         PER CURIAM


Do not publish.
See TEX. R. APP. P. 47.2(b).


Delivered and filed the
21st day of September, 2020.




                                              2